               Case 18-33604                     Doc 23              Filed 12/31/18 Entered 12/31/18 15:09:59                     Desc Main
                                                                      Document     Page 1 of 21
 Fill in this information to identify the case:

 Debtor name          JLT Holdings, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)         18-33604
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     PNC Bank                                                Checking                        0509                                        $325.08



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                       $325.08
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit
                     Utility deposit with Nicor Gas provided to utility company approximately 10 years ago. Debtor
            7.1.     is investigating the source of the payment.                                                                                         $238.00



                     Utility deposit with Nicor Gas provided to utility company approximately 10 years ago. Debtor
            7.2.     is investigating the source of the payment.                                                                                          $68.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 18-33604                     Doc 23              Filed 12/31/18 Entered 12/31/18 15:09:59               Desc Main
                                                                      Document     Page 2 of 21
 Debtor         JLT Holdings, LLC                                                               Case number (If known) 18-33604
                Name



 9.         Total of Part 2.                                                                                                          $306.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable


            11b. Over 90 days old:                              127,211.06    -                               0.00 =....            $127,211.06
                                              face amount                         doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                      $127,211.06
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
       Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

       No.   Go to Part 7.
       Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

       No.   Go to Part 8.
       Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

       No.   Go to Part 9.
       Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

       No. Go to Part 10.
       Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
               Case 18-33604                     Doc 23              Filed 12/31/18 Entered 12/31/18 15:09:59                 Desc Main
                                                                      Document     Page 3 of 21
 Debtor         JLT Holdings, LLC                                                             Case number (If known) 18-33604
                Name

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used     Current value of
           property                                       extent of           debtor's interest       for current value         debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 5,400 square foot
                     single story
                     commercial office
                     building located at 220
                     Garden Street Building
                     C, Yorkville, Illinois
                     60560. Office space
                     includes fifteen (15)
                     private offices, one (1)
                     conference room, one
                     (1) break room, one (1)
                     information technology
                     room, and (2)
                     bathrooms. Current
                     value is an estimated
                     value without                        100% Fee
                     appraisal.                           Simple                     $696,604.00      Estimated value                     $800,000.00


           55.2.     Two (2) bedroom, two
                     (2) bathroom 1,782
                     square foot
                     condominium with
                     office space located at
                     1800 South Ocean
                     Drive, Unit 3205
                     Hallandale, Florida
                     33009. Current value is
                     an estimated value                   100% Fee
                     without appraisal.                   Simple                     $461,655.00      Estimated value                     $750,000.00


           55.3.     1,045 square foot two
                     (2) bedroom, one (1)
                     bathroom residential
                     property located at
                     4512 Deames Street,
                     Plano, Illinois 60545.
                     Co-owned with Lee M.
                     Tkachuk. Current value
                     is an estimated value
                     without appraisal.                   50% Fee Simple              $80,052.00      Estimated value                     $100,000.00




 56.       Total of Part 9.                                                                                                           $1,650,000.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?
            No
            Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 18-33604                     Doc 23              Filed 12/31/18 Entered 12/31/18 15:09:59            Desc Main
                                                                      Document     Page 4 of 21
 Debtor         JLT Holdings, LLC                                                            Case number (If known) 18-33604
                Name

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            Property insurance for 4512 Deames Street Plano, IL 60545
            with Auto Owners Insurance Co.                                                                                                  Unknown


            Liability insurance policy with Hartford Underwriters Ins. Co.,
            Hartford Fire Insurance Co., Hartford Casualty Insurance
            Co., Hartford Insurance Group - DBC, and Evanston
            Insurance Company.                                                                                                              Unknown


            Property insurance for 220 Garden Street Yorkville, IL 60560
            with Hartford Casualty Insurance Co.                                                                                            Unknown


            Property insurance for 1800 South Ocean Drive Unit 3205
            Hallandale, FL 33009 with Federal Insurance Company.                                                                            Unknown



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                                 $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 18-33604                     Doc 23              Filed 12/31/18 Entered 12/31/18 15:09:59            Desc Main
                                                                      Document     Page 5 of 21
 Debtor         JLT Holdings, LLC                                                            Case number (If known) 18-33604
                Name


            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                 Case 18-33604                      Doc 23              Filed 12/31/18 Entered 12/31/18 15:09:59                                        Desc Main
                                                                         Document     Page 6 of 21
 Debtor          JLT Holdings, LLC                                                                                   Case number (If known) 18-33604
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $325.08

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                      $306.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $127,211.06

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $1,650,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $127,842.14           + 91b.            $1,650,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,777,842.14




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                Case 18-33604                      Doc 23            Filed 12/31/18 Entered 12/31/18 15:09:59                           Desc Main
                                                                      Document     Page 7 of 21
 Fill in this information to identify the case:

 Debtor name          JLT Holdings, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)              18-33604
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    McCormick 101, LLC                            Describe debtor's property that is subject to a lien                $972,625.68            $1,200,000.00
        Creditor's Name                               SEE SCHEDULE D RIDER #1.
        11350 McCormick Drive
        EP11, Suite 902
        Hunt Valley, MD 21031
        Creditor's mailing address                    Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0101
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


 2.2    McCormick 101, LLC                            Describe debtor's property that is subject to a lien                $586,816.04               $850,000.00
        Creditor's Name                               SEE SCHEDULE D RIDER #1.
        11350 McCormick Drive
        EP11, Suite 902
        Hunt Valley, MD 21031
        Creditor's mailing address                    Describe the lien
                                                      Mortgage/Judgment
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0102
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply



Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
               Case 18-33604                      Doc 23             Filed 12/31/18 Entered 12/31/18 15:09:59                           Desc Main
                                                                      Document     Page 8 of 21
 Debtor       JLT Holdings, LLC                                                                  Case number (if know)         18-33604
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


                                                                                                                         $1,559,441.7
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    2

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
    Case 18-33604         Doc 23       Filed 12/31/18 Entered 12/31/18 15:09:59                       Desc Main
                                        Document     Page 9 of 21


SCHEDULE D RIDER #1

2.1 – $950,000.00 promissory note dated August 15, 2008 and amended on February 23, 2016
secured by mortgages on: (1) 220 Garden Street Building C Yorkville, IL 60560 and (2) 200
Garden Street Unit D Yorkville, IL 60560.1 Both properties are the subject of a pending
foreclosure suit in Kendall County, IL, Case No. 2017 CH. 290 (the “IL Foreclosure Case”).
McCormick 101, LLC (“McCormick”) has asserted that the current amount due on the note is
$972,625.68. Below is a breakdown of the alleged debt provided by McCormick as of December
12, 2018:

     x   Principal: $768,826.31
     x   Interest: $137,086.00
     x   Legal Fees: $17,211.01
     x   Property Taxes: $49,502.36

McCormick has also asserted that the alleged debts referenced in section 2.1 are cross
collateralized with the alleged debts referenced in section 2.2.

Debtor disputes the amount of the asserted debt. Debtor’s due diligence efforts and investigation
continues.

2.2 -- $475,647.50 promissory note dated March 2, 2010 and amended on February 28, 2016
secured by mortgages on: (1) 1800 South Ocean Drive Unit 3205 Hallandale, FL 33009 (“Ocean
Drive Property”) and (2) 4512 Deames Street Plano, IL 60545 (“Deames Street Property”).
The Deames Street Property is also the subject of the IL Foreclosure Case. The Ocean Drive
Property is the subject of a lawsuit in Florida’s 17th Judicial District, CACE17008287 (the “FL
Foreclosure Case”). On October 26, 2018, Judge Carol-Lisa Phillips entered a judgment in the
FL Foreclosure Case against the Debtor and in favor of McCormick in the amount of
$586,816.04 (the “FL Judgment”), broken down as follows:

     x   Principal: $417,662.63
     x   Interest (4/2/2016 to 10/5/2018): $87,794.41
     x   Pre-Acceleration Late Charges: $4,391.41
     x   Taxes and Insurance: $43,081.07
     x   Legal Fees: $30,353.50
     x   Costs Incurred in Lawsuit: $3,533.02

1
  200 Garden Street Unit D Yorkville, IL 60560 is not listed in Schedule A/B because the Debtor holds no interest in
this property, which is wholly owned by the Debtor’s principals, Lee and Jeff Tkachuk. Solely for purposes of
valuing the collateral that secures McCormick’s alleged debt, the Debtor estimates that the fair market value
(without appraisal) of the 200 Garden Street Property to be $220,000.00. As such, the estimated market value of the
collateral securing the alleged debt referenced in section 2.1 is $1.2 million, consisting of an estimated market value
of $800,000.00 for 220 Garden Street Building C Yorkville, IL 60560 and the estimated market value of
$220,000.00 for 200 Garden Street Unit D Yorkville, IL 60560.


996298_3
  Case 18-33604       Doc 23    Filed 12/31/18 Entered 12/31/18 15:09:59            Desc Main
                                 Document     Page 10 of 21


McCormick has asserted that the amount owed under the FL Judgment as of December 12, 2018,
is $603,803.77 , which allegedly accounts for post-judgment interest and legal fees, broken down
as follows:

   x   Principal: $586,816.04
   x   Interest: $6,055.44
   x   Legal Fees: $10,932.29

McCormick has also asserted that the alleged debts referenced in section 2.2 are cross
collateralized with the alleged debts referenced in section 2.1.

Debtor disputes the amount of the asserted debt. Debtor’s due diligence efforts and investigation
continues.




996298_3
                Case 18-33604                    Doc 23              Filed 12/31/18 Entered 12/31/18 15:09:59                              Desc Main
                                                                      Document     Page 11 of 21
 Fill in this information to identify the case:

 Debtor name         JLT Holdings, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)          18-33604
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $13,464.24         $13,464.24
           Broward County Tax Collector                              Check all that apply.
           115 South Andrews Avenue #A100                             Contingent
           Fort Lauderdale, FL 33301                                  Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Unpaid property taxes for the property commonly
                                                                     known as 1800 South Ocean Drive, Unit 3205,
                                                                     Hallandale, FL 33009.
           Last 4 digits of account number 2640                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00     $0.00
           Florida Department of Revenue                             Check all that apply.
           1379 Blountstown Hwy.                                      Contingent
           Tallahassee, FL 32304-2716                                 Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For notice purposes.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   20417                               Best Case Bankruptcy
               Case 18-33604                     Doc 23              Filed 12/31/18 Entered 12/31/18 15:09:59                                Desc Main
                                                                      Document     Page 12 of 21
 Debtor       JLT Holdings, LLC                                                                               Case number (if known)   18-33604
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Illinois Department of Revenue                            Check all that apply.
           100 W. Randolph                                            Contingent
           Bankruptcy Section-Level 7-425                             Unliquidated
           Chicago, IL 60601                                          Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For notice purposes.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                              Contingent
           Philadelphia, PA 19101                                     Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For notice purposes.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $13,012.92         $13,012.92
           Kendall County Collector                                  Check all that apply.
           111 West Fox Street                                        Contingent
           Yorkville, IL 60560                                        Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Unpaid property taxes on the property commonly
                                                                     known as 220 Garden Street, Yorkville, IL 60560.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.6       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $6,824.57         $6,824.57
           Kendall County Collector                                  Check all that apply.
           111 W. Fox Street                                          Contingent
           Yorkville, IL 60560                                        Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Unpaid property taxes for the property commonly
                                                                     known as 4512 Deames Street, Plano, IL 60545.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
               Case 18-33604                     Doc 23              Filed 12/31/18 Entered 12/31/18 15:09:59                                      Desc Main
                                                                      Document     Page 13 of 21
 Debtor       JLT Holdings, LLC                                                                       Case number (if known)            18-33604
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $790.94
          Beach Club Master Association                                       Contingent
          c/o Marquis Association Management                                  Unliquidated
          PO Box 30140                                                        Disputed
          Tampa, FL 33630
                                                                             Basis for the claim:    Condo association fees.
          Date(s) debt was incurred
          Last 4 digits of account number       2331                         Is the claim subject to offset?    No  Yes
 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $537.02
          Beach Club Three                                                    Contingent
          1800 South Ocean Drive                                              Unliquidated
          Hallandale, FL 33009                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Condo association fees.
          Last 4 digits of account number       1325
                                                                             Is the claim subject to offset?    No  Yes
 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,196.53
          Chartnet Technologies                                               Contingent
          220 Garden Street                                                   Unliquidated
          Yorkville, IL 60560                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan from Chartnet to debtor (book entry).
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Comcast Xfinity
          Comcast Center                                                      Contingent
          ATTN: Law Department                                                Unliquidated
          1701 JFK Bouelvard                                                  Disputed
          Philadelphia, PA 19103
                                                                             Basis for the claim:    Cable and internet service for tenant.
          Date(s) debt was incurred
          Last 4 digits of account number       9032                         Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $447.78
          ComEd                                                               Contingent
          10 South Dearborn                                                   Unliquidated
          49th Floor ATTN: Bankruptcy
          Chicago, IL 60603
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Electricity service for tenant.
          Last 4 digits of account number       8062                         Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Dolan & Murphy                                                      Contingent
          765 Orchard Avenue
          Aurora, IL 60506                                                    Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Potential real estate brokerage commission.
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Florida Environmental Protection Agency                             Contingent
          c/o Robert A. Williams, Esq.                                        Unliquidated
          3900 Commonwealth Boulevard                                         Disputed
          Tallahassee, FL 32399
                                                                             Basis for the claim:    For general notice.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-33604                     Doc 23              Filed 12/31/18 Entered 12/31/18 15:09:59                                      Desc Main
                                                                      Document     Page 14 of 21
 Debtor       JLT Holdings, LLC                                                                       Case number (if known)            18-33604
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Florida Power and Light                                             Contingent
          General Mail Facility                                               Unliquidated
          Miami, FL 33188
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Electricity service for tenant.
          Last 4 digits of account number       9562
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Illinois Environmental Protection Agency                            Contingent
          1021 North Grand Avenue East                                        Unliquidated
          PO Box 19276                                                        Disputed
          Springfield, IL 62794
                                                                             Basis for the claim:    For general notice.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50,000.00
          Keystrokes Transcription Service, Inc.                              Contingent
          220 Garden Street                                                   Unliquidated
          Yorkville, IL 60560                                                 Disputed
          Date(s) debt was incurred November 30, 2018
                                                                             Basis for the claim:    $50,000.00 on unsecured note.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No     Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $35.00
          Lakewood Springs Homeowner's Association                            Contingent
          c/o Foster Premier, Inc.                                            Unliquidated
          PO Box 7676                                                         Disputed
          Carol Stream, IL 60197
                                                                             Basis for the claim:    Homeowner's association membership.
          Date(s) debt was incurred
          Last 4 digits of account number       2036                         Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Law Offices of Barry B. Berk                                        Contingent
          53 West Jackson Boulevard                                           Unliquidated
          Suite 1002                                                          Disputed
          Chicago, IL 60604
                                                                             Basis for the claim:    Legal services.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Nicor Gas                                                           Contingent
          P.O. Box 2020                                                       Unliquidated
          Aurora, IL 60507
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Gas service for tenant.
          Last 4 digits of account number       8968
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Prairie Garden Executive Center Assoc.                              Contingent
          c/o Association Property Management                                 Unliquidated
          PO Box 976                                                          Disputed
          Oswego, IL 60543
                                                                             Basis for the claim:    Executive center association membership.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-33604                     Doc 23              Filed 12/31/18 Entered 12/31/18 15:09:59                                      Desc Main
                                                                      Document     Page 15 of 21
 Debtor       JLT Holdings, LLC                                                                       Case number (if known)            18-33604
              Name

 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $113.66
           Speechcheck, Inc.                                                  Contingent
           200 Garden Street                                                  Unliquidated
           Yorkville, IL 60560                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Loan from Speechcheck to debtor.
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  Unknown
           United City of Yorkville                                           Contingent
           WSB Dept. #2040                                                    Unliquidated
           PO Box 5905
           Carol Stream, IL 60197-5905
                                                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Water, sewer, and garbage services for tenant.
           Last 4 digits of account number      1007                         Is the claim subject to offset?    No  Yes
 3.17      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           US Environmental Protection Agency
           c/o Richard L. Nagle Bankruptcy Contact                            Contingent
           US EPA Region 5                                                    Unliquidated
           Mail Code C-14J                                                    Disputed
           Chicago, IL 60604
                                                                             Basis for the claim:    For notice purposes.
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.18      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $35,000.00
           Woods, Weidenmiller, Michetti, & Rudnick                           Contingent
           9045 Strada Stell Court                                            Unliquidated
           Suite 400                                                          Disputed
           Naples, FL 34109
                                                                             Basis for the claim:    Legal services in Florida foreclosure litigation.
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                        33,301.73
 5b. Total claims from Part 2                                                                            5b.    +   $                       113,120.93

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          146,422.66




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                Case 18-33604                    Doc 23              Filed 12/31/18 Entered 12/31/18 15:09:59                      Desc Main
                                                                      Document     Page 16 of 21
 Fill in this information to identify the case:

 Debtor name         JLT Holdings, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)         18-33604
                                                                                                                                Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal              Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.1.         State what the contract or                  Listing agreement to
              lease is for and the nature of              market and sell debtor's
              the debtor's interest                       property located at 220
                                                          Garden Street, Yorkville,
                                                          IL 60560.
                  State the term remaining                Listing agreement ends
                                                          February 24, 2019               Dolan & Murphy, Inc.
              List the contract number of any                                             765 Orchard Avenue
                    government contract                                                   Aurora, IL 60506


 2.2.         State what the contract or                  Triple net lease of
              lease is for and the nature of              commercial office
              the debtor's interest                       property located at 220
                                                          Garden Street, Yorkville,
                                                          Illinois 60560 for
                                                          $10,000.00 per month.
                  State the term remaining                Lease ends July 31,
                                                          2022. Includes a 36
                                                          month extension at the
                                                          option of the tenant.           Keystrokes Transcription Service, Inc.
              List the contract number of any                                             220 Garden Street
                    government contract                                                   Yorkville, IL 60560


 2.3.         State what the contract or                  Triple net lease of
              lease is for and the nature of              condominium with office
              the debtor's interest                       space located at 1800
                                                          South Ocean Drive, Unit
                                                          3205, Hallandale, Florida
                                                          33009 for $5,000.00 per
                                                          month.
                  State the term remaining                Lease ends July 31,
                                                          2022. Includes a 36
                                                          month extension at the
                                                          option of the tenant.           Keystrokes Transcription Service, Inc.
              List the contract number of any                                             220 Garden Street
                    government contract                                                   Yorkville, IL 60560




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case 18-33604                     Doc 23              Filed 12/31/18 Entered 12/31/18 15:09:59                 Desc Main
                                                                      Document     Page 17 of 21
 Debtor 1 JLT Holdings, LLC                                                                    Case number (if known)   18-33604
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.4.        State what the contract or                   Lease of residential
             lease is for and the nature of               property located at 4512
             the debtor's interest                        Deames Street, Plano,
                                                          Illinois 60545 for $575.00
                                                          per month.
                  State the term remaining                Lease ends January 31,
                                                          2022.                        Sheri Bray
             List the contract number of any                                           4512 Deames Street
                   government contract                                                 Plano, IL 60545




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 18-33604                     Doc 23              Filed 12/31/18 Entered 12/31/18 15:09:59                Desc Main
                                                                      Document     Page 18 of 21
 Fill in this information to identify the case:

 Debtor name         JLT Holdings, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)         18-33604
                                                                                                                              Check if this is an
                                                                                                                                 amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                           Check all schedules
                                                                                                                                  that apply:

    2.1      Jeff Tkachuk                      753 Fir Court                                       Woods, Weidenmiller,           D
                                               Yorkville, IL 60560                                 Michetti, & Rudnick             E/F       3.18
                                                                                                                                  G



    2.2      Jeff Tkachuk                      753 Fir Court                                       Law Offices of Barry B.        D
                                               Yorkville, IL 60560                                 Berk                            E/F       3.12
                                                                                                                                  G



    2.3      Jeff Tkachuk                      753 Fir Court                                       McCormick 101, LLC             D       2.1
                                               Yorkville, IL 60560                                                                 E/F
                                                                                                                                  G



    2.4      Jeff Tkachuk                      753 Fir Court                                       McCormick 101, LLC             D       2.2
                                               Yorkville, IL 60560                                                                 E/F
                                                                                                                                  G



    2.5      Keystrokes                        220 Garden Street                                   Comcast Xfinity                D
             Transcription                     Yorkville, IL 60560                                                                 E/F       3.4
             Service, Inc.
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
               Case 18-33604                     Doc 23              Filed 12/31/18 Entered 12/31/18 15:09:59                 Desc Main
                                                                      Document     Page 19 of 21
 Debtor       JLT Holdings, LLC                                                               Case number (if known)   18-33604


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Keystrokes                        220 Garden Street                                   ComEd                          D
             Transcription                     Yorkville, IL 60560                                                                 E/F       3.5
             Service, Inc.
                                                                                                                                  G



    2.7      Keystrokes                        220 Garden Street                                   Florida Power and              D
             Transcription                     Yorkville, IL 60560                                 Light                           E/F       3.8
             Service, Inc.
                                                                                                                                  G



    2.8      Keystrokes                        220 Garden Street                                   Nicor Gas                      D
             Transcription                     Yorkville, IL 60560                                                                 E/F       3.13
             Service, Inc.
                                                                                                                                  G



    2.9      Keystrokes                        220 Garden Street                                   Woods, Weidenmiller,           D
             Transcription                     Yorkville, IL 60560                                 Michetti, & Rudnick             E/F       3.18
             Service, Inc.
                                                                                                                                  G



    2.10     Keystrokes                        220 Garden Street                                   United City of Yorkville       D
             Transcription                     Yorkville, IL 60560                                                                 E/F       3.16
             Service, Inc.
                                                                                                                                  G



    2.11     Keystrokes                        220 Garden Street                                   Law Offices of Barry B.        D
             Transcription                     Yorkville, IL 60560                                 Berk                            E/F       3.12
             Service, Inc.
                                                                                                                                  G



    2.12     Keystrokes                        220 Garden Street                                   Broward County Tax             D
             Transcription                     Yorkville, IL 60560                                 Collector                       E/F       2.1
             Service, Inc.
                                                                                                                                  G



    2.13     Keystrokes                        220 Garden Street                                   Kendall County                 D
             Transcription                     Yorkville, IL 60560                                 Collector                       E/F       2.5
             Service, Inc.
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
               Case 18-33604                     Doc 23              Filed 12/31/18 Entered 12/31/18 15:09:59                Desc Main
                                                                      Document     Page 20 of 21
 Debtor       JLT Holdings, LLC                                                               Case number (if known)   18-33604


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.14     Keystrokes                        220 Garden Street                                   McCormick 101, LLC             D       2.1
             Transcription                     Yorkville, IL 60560                                                                 E/F
             Service, Inc.
                                                                                                                                  G



    2.15     Keystrokes                        220 Garden Street                                   McCormick 101, LLC             D       2.2
             Transcription                     Yorkville, IL 60560                                                                 E/F
             Service, Inc.
                                                                                                                                  G



    2.16     Lee Tkachuk                       753 Fir Court                                       Woods, Weidenmiller,           D
                                               Yorkville, IL 60560                                 Michetti, & Rudnick             E/F       3.18
                                                                                                                                  G



    2.17     Lee Tkachuk                       753 Fir Court                                       Law Offices of Barry B.        D
                                               Yorkville, IL 60560                                 Berk                            E/F       3.12
                                                                                                                                  G



    2.18     Lee Tkachuk                       753 Fir Court                                       McCormick 101, LLC             D       2.1
                                               Yorkville, IL 60560                                                                 E/F
                                                                                                                                  G



    2.19     Lee Tkachuk                       753 Fir Court                                       McCormick 101, LLC             D       2.2
                                               Yorkville, IL 60560                                                                 E/F
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
Case 18-33604   Doc 23   Filed 12/31/18 Entered 12/31/18 15:09:59   Desc Main
                          Document     Page 21 of 21
